Citation Nr: 0123293	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-23 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to payment or reimbursement for medical 
services provided by Ralph Gram, Ph.D., M.F.C.C., without 
prior authorization.

2.  Entitlement to fee-basis outpatient psychiatric 
treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1990 to August 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the VA Medical Center (VAMC) in 
San Francisco, California, that (1) denied payment or 
reimbursement for medical services provided to the veteran by 
Ralph Gram, Ph.D., M.F.C.C., without prior authorization; and 
(2) denied entitlement to fee-basis outpatient psychiatric 
treatment.  The veteran testified before the undersigned 
member of the Board in June 2001.

Entitlement to fee-basis outpatient psychiatric treatment 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Without prior VA authorization, the veteran received 
medical services from Ralph Gram, Ph.D., M.F.C.C., for her 
service-connected dysthymic disorder.

2.  Treatment provided to the veteran by Ralph Gram, Ph.D., 
M.F.C.C., from 1993 to present was not rendered in a medical 
emergency.


CONCLUSION OF LAW

The criteria for VA payment or reinbursement for medical 
services provided by Ralph Gram, Ph.D., M.F.C.C., without 
prior authorization are not met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The Board notes that the basic facts in this claim are not in 
dispute and may be briefly summarized. As pertinent to this 
appeal, the veteran has established service connection for 
dysthymic disorder since August 1992, which has been rated as 
50 percent disabling since March 1997.

Service medical records show that the veteran participated in 
group therapy at a naval mental health clinic in 1992, which 
was recommended to continue upon discharge.

A review of the record reflects that the veteran sought 
treatment from a private psychotherapist, Ralph Gram, Ph.D., 
M.F.C.C., on a weekly basis since 1993, and on a monthly or 
semi-monthly basis since 2000.

The veteran also received VA outpatient treatment and 
participated in VA group discussions in 1995, and sought 
treatment at the San Francisco Vet Center from 1994 to 1996.

	 B.  VA's Duty to Assist and Provide Notice

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for payment or 
reimbursement for medical services provided by Ralph Gram, 
Ph.D., M.F.C.C., without prior authorization. There is no 
identified evidence not accounted with regard to this claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. § 5103, 5103A (West Supp. 2001).  The 
issue in this case is a legal one, as there is no material 
dispute as to the facts.  Nor is it alleged that the veteran 
may be eligible for reimbursement under other theories, such 
as participation in a Chapter 31 rehabilitation program, or 
aggravation of a service-connected disability.  See 38 C.F.R. 
§ 17.120(a)(4) and (2), respectively.  Therefore, the Board 
may enter a decision without referral to the VAMC for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106- 475, § 7, 114 Stat. 2096 (Nov. 9, 
2000).  Further the veteran has been advised of the evidence 
needed to substantiate her claim through information 
contained in the statement of the case, and the discussion at 
the hearing on appeal.  The veteran is not prejudiced 
thereby, because there is no factual development, which could 
require VA assistance or additional notice.

C.  Legal Analysis

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:  

(a)  The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. § 
17.48(j), and

(b)  The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise or practicable, or treatment had 
been or would have been refused.  
[Emphasis added] 

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728.

The evidence of record clearly and unquestionably 
demonstrates that the medical services rendered to the 
veteran by Ralph Gram, Ph.D., M.F.C.C., was for treatment of 
her service-connected dysthymic disorder.

The veteran contends that the medical services and continuity 
of care required for treatment of her service-connected 
dysthymic disorder were neither adequate nor available at VA 
facilities.  During the August 2001 hearing, the veteran 
requested, and was given, additional time to obtain a medical 
opinion from her private psychotherapist as to what therapy 
was needed from 1993 to present, and whether treatment every 
three months or monthly was sufficient.  She did not do so, 
and no private medical opinion is of record.  To the 
contrary, the San Francisco VAMC maintains that VA facilities 
have the capability to furnish the needed medical and/or 
psychiatric services to the veteran, and that the veteran did 
at times seek VA treatment.  While the veteran may have 
considered the use of VA facilities and services as 
impractical, this does not necessarily mean that VA or other 
federal medical facilities were not feasibly available.  
Further discussion as to VA facilities' feasibility to 
provide needed medical services to the veteran is mentioned 
below in the remand portion of this decision.
  
Nevertheless, another requirement for reimbursement by VA of 
unauthorized medical services is that such care was rendered 
in a medical emergency of such a nature that delay would have 
been hazardous to life or health. It is this precondition for 
VA payment of unauthorized medical services, which is 
problematic in its application to the facts presented in the 
veteran's case.  There is no evidence demonstrating that the 
medical services provided to the veteran weekly or monthly 
from 1993 to the present by Ralph Gram, Ph.D., M.F.C.C., were 
rendered in a medical emergency.

Accordingly, after careful consideration of all of the facts 
and evidence in this case, including the veteran's testimony, 
the Board concludes that payment or reimbursement of the 
medical services provided by Ralph Gram, Ph.D., M.F.C.C., 
without prior authorization should be denied.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.

The Board finds that the veteran's claim does not meet the 
basic legal criteria for payment or reimbursement of medical 
services.  Thus, her claim is denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment or reimbursement for medical services 
provided by Ralph Gram, Ph.D., M.F.C.C., without prior 
authorization is denied.


REMAND

The veteran seeks authorization for fee-basis outpatient 
psychiatric care for her service-connected dysthymic 
disorder, claiming that she does not benefit from VA 
treatment rendered to her sporadically or rendered to her by 
various students who did not know her.  Specifically, she 
claims that the continuity of care available at VA facilities 
is inadequate, causing her more anxiety and stress.

Under the applicable criteria, when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish medical services to a veteran for the treatment of a 
service-connected disability or for a disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability.  38 U.S.C.A. § 
1703(a)(1)(A),(C).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(2000).

Nonetheless, in Meakin v. West, 11, Vet. App. 183 (1998), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
determination relative to a claimant's eligibility for fee-
basis outpatient medical care was a matter within the Board's 
jurisdiction.  Specifically, the Court held that in 
determining whether a claimant would be entitled to fee-basis 
outpatient medical care, it must be established not only that 
the applicant is a veteran and that he or she seeks treatment 
for a service-connected disability, but also that VA 
facilities are either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  With regard to the latter, the Court held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services did not involve a 
medical determination as contemplated by 38 C.F.R. § 20.101.  
Id.

In this case, the veteran's basic eligibility to receive some 
form of outpatient care through VA is not in dispute as she 
is service-connected for dysthymic disorder, as well as other 
disabilities.  38 U.S.C.A. § 1703(a)(1).  Thus, the issue in 
this case is whether a VA facility is either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  In either 
case, fee-basis treatment would be authorized.

Here, the veteran does not contend that the San Francisco 
VAMC is geographically inaccessible.  In fact, she is a 
resident of San Francisco.  Rather, she claims that the San 
Francisco VAMC is incapable of providing the treatment she 
requires because of its "highly anxiety producing 
environment."  Unfortunately, the Board is unable to address 
her contentions or otherwise reach a determination in this 
appeal as the record currently contains no evidence as to the 
current level of care required by the veteran, and whether or 
not those services are feasibly available to the veteran at a 
VA facility.  For example, the August 2000 Statement of the 
Case makes reference to several administrative reviews of the 
veteran's claim, resulting in a determination that the San 
Francisco VAMC is capable of providing necessary care to the 
veteran, but there is no indication of what level of care is 
needed by the veteran to support such conclusion.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  Likewise, because 
the VA regional office (RO) and VAMC have not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a 
psychiatric examination in order to 
determine the severity of her service-
connected dysthymic disorder. The 
examiner should comment on the current 
level of care required by the veteran, 
including the need for individual or 
group therapy, its frequency, and any 
other treatment recommended; and should 
assign a GAF (global assessment of 
functioning) score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, and 
explain what the score means.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.
 
2. The RO should forward to the Board, 
along with the claims folder, the 
veteran's "Fee Basis review chart", 
should one be maintained at the San 
Francisco VAMC.  Additionally, if there 
is any evidence (such as written clinical 
reviews, administrative decisions, or any 
other supporting evidence generated by 
the VAMC in this appeal) that evidence 
should be obtained and associated with 
the claims folder or the "Fee Basis 
review chart."

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claim for entitlement to fee-
basis outpatient psychiatric treatment.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
her and her representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate her claim and that her 
failure, without good cause, to report for scheduled 
examinations could result in the denial of her claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



